DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 have been examined and are rejected.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/11/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Anastas et al. (USPGPub 2008/0114875) in view of Raker et al. (USPGPub 2015/0067146).

	As per claim 1, Anastas teaches a method implemented by a user device for Real User Monitoring (RUM), (Anastas, see paragraph [0008], The performance monitoring process provides the web page owner with data concerning performance aspects of the web page collected from a real user experience) the method comprising steps of: 
	receiving a list of domains or Uniform Resource Locators (URLs) to calculate RUM data thereon (Anastas, see paragraph [0033], As the browser loads the rest of the page and as the browser accesses objects (e.g. URLs) referenced within the page, the process disclosed herein can detect such processing and can activate a series of timers, or create timestamps, that track browser processing of the page. This can include capturing timestamps of all object references in a page, as well as timestamps for certain page events including errors, user activity, rendering processing and so forth)
	responsive to the web browser accessing any of the domains or URLs in the list, calculating and storing RUM data (Anastas, see paragraph [0071], the performance monitoring process 145-2 calculates the time duration for the web page 155 to load to the point that the user 108 perceives the web page 155 as being fully rendered within the browser window, even though other object on the page (that would be displayed if the user scrolled down) are not yet fully loaded. In this manner, the system can identify a time from initial page access to a time when the user visually perceives the page to be loaded) and
	 periodically sending the stored RUM data to a cloud-based system (Anastas, see paragraph [0089], post processing is done after the final user action is completed with the page and only a single performance record is sent to the remote server 150).
	Anastas doesn’t explicitly teach operating an add on for a web browser.
	In analogous art Raker teaches operating an add on for a web browser (Raker, see paragraph [0022], Network browser 110 may include agent 112. Agent 112 may be embedded, installed or otherwise provided on network browser 110 and/or client 105, for example as a network browser add-on, downloading the agent to the network browser as part of HTML).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the teaching of Raker and apply them on the teaching of Anastas because Monitoring a web application helps to provide insight regarding bottle necks in communication, communication failures and other information regarding performance of the services that provide the web application. (Raker, see paragraph [0002]). 
	
As per claim 2, Anastas-Raker teaches the method of claim 1, wherein the RUM data includes statistics, metrics, and errors that are detected based on any of start of navigation, redirects, Domain Name System (DBS), connection establishment and teardown, Hypertext Transfer Protocol (HTTP) request and response start and end, Document Object Model (DOM) load time, page load time, and Java Script and AJAX error detection (Anastas, see paragraph [0010], The performance monitoring process determines that the web page is subject to monitoring, and monitors a page object model such as a document object model maintained by the browser as the browser parses the web page to identify objects referenced by the web page. The objects may include, for example, an image; cascading style sheet (CSS) identifier, a portion of executable code (such as JavaScript), frame, or a tracking tag inserted into the web page by the web page owner. For each object identified, the performance monitoring process, tracks a performance metric associated with the object, such as a time to complete access to that object. The performance metric is tracked by adding an object handler to an interface (for example, the document object model or DOM) that allows access to the objects on the web page).

As per claim 3, Anastas doesn’t explicitly teach the method of claim 1, wherein the steps further include receiving the add on prior to the operating via a user installing the add on or via the add on being pushed to the user device.
In analogous art Raker teaches the method of claim 1, wherein the steps further include receiving the add on prior to the operating via a user installing the add on or via the add on being pushed to the user device (Raker, see paragraph [0022], Network browser 110 may include agent 112. Agent 112 may be embedded, installed or otherwise provided on network browser 110 and/or client 105, for example as a network browser add-on, downloading the agent to the network browser as part of HTML, or in some other manner).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the teaching of Raker and apply them on the teaching of Anastas because Monitoring a web application helps to provide insight regarding bottle necks in communication, communication failures and other information regarding performance of the services that provide the web application. (Raker, see paragraph [0002]).

As per claim 4, Anastas-Raker teaches the method of claim 1, wherein the RUM data is first RUM data, and wherein the steps further include calculating and storing second RUM data for domains or URLs not on the list (Anastas, see paragraph [0071], the performance monitoring process 145-2 calculates the time duration for the web page 155 to load to the point that the user 108 perceives the web page 155 as being fully rendered within the browser window, even though other object on the page (that would be displayed if the user scrolled down) are not yet fully loaded. In this manner, the system can identify a time from initial page access to a time when the user visually perceives the page to be loaded) and displaying the first RUM data and/or the second RUM data on a User Interface on the user device (Anastas, see paragraph [0039], the graphical user interface 160 may be displayed locally to a user of the remote computer and execution of the processing herein may be client-server based).

As per claim 5, Anastas-Raker teaches the method of claim 1, wherein the steps further include processing the RUM data locally at the user device prior to periodically sending (Anastas, see paragraph [0039], the graphical user interface 160 may be displayed locally to a user of the remote computer and execution of the processing herein may be client-server based).

As per claim 6, Anastas doesn’t explicitly teach the method of claim 1, wherein the add on is a browser extension.
In analogous art Raker teaches the method of claim 1, wherein the add on is a browser extension (Raker, see paragraph [0022], Network browser 110 may include agent 112. Agent 112 may be embedded, installed or otherwise provided on network browser 110 and/or client 105, for example as a network browser add-on, downloading the agent to the network browser as part of HTML, or in some other manner. Agent 112 may be executed to monitor network browser 110, the operation system of client 105, and any other application, API, or other component of client 105. Agent 112 may determine network browser navigation timing metrics, access browser cookies, and transmit data to data collection 160, controller 190, or another device. Agent 112 may perform other operations related to monitoring a request at client 105 as discussed herein).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the teaching of Raker and apply them on the teaching of Anastas because Monitoring a web application helps to provide insight regarding bottle necks in communication, communication failures and other information regarding performance of the services that provide the web application. (Raker, see paragraph [0002]).

As per claim 7, Anastas doesn’t explicitly teach the method of claim 1, wherein the add on is a plugin.
In analogous art Raker teaches the method of claim 1, wherein the add on is a plugin (Raker, see paragraph [0022], Network browser 110 may include agent 112. Agent 112 may be embedded, installed or otherwise provided on network browser 110 and/or client 105, for example as a network browser add-on, downloading the agent to the network browser as part of HTML, or in some other manner. Agent 112 may be executed to monitor network browser 110, the operation system of client 105, and any other application, API, or other component of client 105. Agent 112 may determine network browser navigation timing metrics, access browser cookies, and transmit data to data collection 160, controller 190, or another device. Agent 112 may perform other operations related to monitoring a request at client 105 as discussed herein).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the teaching of Raker and apply them on the teaching of Anastas because Monitoring a web application helps to provide insight regarding bottle necks in communication, communication failures and other information regarding performance of the services that provide the web application. (Raker, see paragraph [0002]).

As per claim 8,
		[Rejection rational for claim 1 is applicable].

As per claim 9, Anastas-Raker teaches the non-transitory computer-readable medium of claim 8, wherein the RUM data includes statistics, metrics, and errors that are detected based on any of start of navigation, redirects, Domain Name System (DBS), connection establishment and teardown, Hypertext Transfer Protocol (HTTP) request and response start and end, Document Object Model (DOM) load time, page load time, and Java Script and AJAX error detection. (Anastas, see paragraph [0010], The performance monitoring process determines that the web page is subject to monitoring, and monitors a page object model such as a document object model maintained by the browser as the browser parses the web page to identify objects referenced by the web page. The objects may include, for example, an image; cascading style sheet (CSS) identifier, a portion of executable code (such as JavaScript), frame, or a tracking tag inserted into the web page by the web page owner. For each object identified, the performance monitoring process, tracks a performance metric associated with the object, such as a time to complete access to that object. The performance metric is tracked by adding an object handler to an interface (for example, the document object model or DOM) that allows access to the objects on the web page).

As per claim 10, Anastas doesn’t explicitly teach the non-transitory computer-readable medium of claim 8, wherein the steps further include receiving the add on prior to the operating via a user installing the add on or via the add on being pushed to the user device.
In analogous art Raker teaches the non-transitory computer-readable medium of claim 8, wherein the steps further include receiving the add on prior to the operating via a user installing the add on or via the add on being pushed to the user device (Raker, see paragraph [0022], Network browser 110 may include agent 112. Agent 112 may be embedded, installed or otherwise provided on network browser 110 and/or client 105, for example as a network browser add-on, downloading the agent to the network browser as part of HTML, or in some other manner).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the teaching of Raker and apply them on the teaching of Anastas because Monitoring a web application helps to provide insight regarding bottle necks in communication, communication failures and other information regarding performance of the services that provide the web application. (Raker, see paragraph [0002]).

As per claim 11, Anastas-Raker teaches the non-transitory computer-readable medium of claim 8, wherein the RUM data is first RUM data, and wherein the steps further include calculating and storing second RUM data for domains or URLs not on the list; and displaying the first RUM data and/or the second RUM data on a User Interface on the user device. (Anastas, see paragraph [0071], the performance monitoring process 145-2 calculates the time duration for the web page 155 to load to the point that the user 108 perceives the web page 155 as being fully rendered within the browser window, even though other object on the page (that would be displayed if the user scrolled down) are not yet fully loaded. In this manner, the system can identify a time from initial page access to a time when the user visually perceives the page to be loaded) and displaying the first RUM data and/or the second RUM data on a User Interface on the user device (Anastas, see paragraph [0039], the graphical user interface 160 may be displayed locally to a user of the remote computer and execution of the processing herein may be client-server based).


As per claim 12, Anastas-Raker teaches the non-transitory computer-readable medium of claim 8, wherein the steps further include processing the RUM data locally at the user device prior to periodically sending (Anastas, see paragraph [0039], the graphical user interface 160 may be displayed locally to a user of the remote computer and execution of the processing herein may be client-server based).

As per claim 13,
		[Rejection rational for claim 6 is applicable]. 

As per claim 14,
		[Rejection rational for claim 7 is applicable].
As per claim 15,
		[Rejection rational for claim 1 is applicable]. 

As per claim 16, Anastas-Raker teaches the user device of claim 15, wherein the RUM data includes statistics, metrics, and errors that are detected based on any of start of navigation, redirects, Domain Name System (DBS), connection establishment and teardown, Hypertext Transfer Protocol (HTTP) request and response start and end, Document Object Model (DOM) load time, page load time, and Java Script and AJAX error detection. (Anastas, see paragraph [0010], The performance monitoring process determines that the web page is subject to monitoring, and monitors a page object model such as a document object model maintained by the browser as the browser parses the web page to identify objects referenced by the web page. The objects may include, for example, an image; cascading style sheet (CSS) identifier, a portion of executable code (such as JavaScript), frame, or a tracking tag inserted into the web page by the web page owner. For each object identified, the performance monitoring process, tracks a performance metric associated with the object, such as a time to complete access to that object. The performance metric is tracked by adding an object handler to an interface (for example, the document object model or DOM) that allows access to the objects on the web page).

As per claim 17, Anastas doesn’t explicitly teach the user device of claim 15, wherein the instructions that, when executed, cause the at least one processor to receive the add on prior to the operating via a user installing the add on or via the add on being pushed to the user device.
In analogous art teaches the user device of claim 15, wherein the instructions that, when executed, cause the at least one processor to receive the add on prior to the operating via a user installing the add on or via the add on being pushed to the user device (Raker, see paragraph [0022], Network browser 110 may include agent 112. Agent 112 may be embedded, installed or otherwise provided on network browser 110 and/or client 105, for example as a network browser add-on, downloading the agent to the network browser as part of HTML, or in some other manner).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the teaching of Raker and apply them on the teaching of Anastas because Monitoring a web application helps to provide insight regarding bottle necks in communication, communication failures and other information regarding performance of the services that provide the web application. (Raker, see paragraph [0002]).

As per claim 18, Anastas-Raker teaches the user device of claim 15, wherein the RUM data is first RUM data, and wherein the instructions that, when executed, cause the at least one processor to calculate and store second RUM data for domains or URLs not on the list; and display the first RUM data and/or the second RUM data on a User Interface on the user device. (Anastas, see paragraph [0071], the performance monitoring process 145-2 calculates the time duration for the web page 155 to load to the point that the user 108 perceives the web page 155 as being fully rendered within the browser window, even though other object on the page (that would be displayed if the user scrolled down) are not yet fully loaded. In this manner, the system can identify a time from initial page access to a time when the user visually perceives the page to be loaded) and displaying the first RUM data and/or the second RUM data on a User Interface on the user device (Anastas, see paragraph [0039], the graphical user interface 160 may be displayed locally to a user of the remote computer and execution of the processing herein may be client-server based).

As per claim 19, Anastas-Raker teaches the user device of claim 15, wherein the instructions that, when executed, cause the at least one processor to process the RUM data locally at the user device prior to periodically sending (Anastas, see paragraph [0039], the graphical user interface 160 may be displayed locally to a user of the remote computer and execution of the processing herein may be client-server based).

As per claim 20,
		[Rejection rational for claim 7 is applicable].

Conclusion

		

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HERMON ASRES whose telephone number is (571)272-4257. The examiner can normally be reached Monday to Friday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571)272-7304. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HERMON ASRES/            Primary Examiner, Art Unit 2449